Citation Nr: 0001626	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  96-31 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to special monthly compensation based on loss of 
use of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel








INTRODUCTION

The veteran served on active duty from March 1943 to August 
1945.  This appeal arises from a November 1996 rating 
decision of the Department of Veterans Affairs (VA), Buffalo, 
New York, regional office (RO), that, in part, denied the 
veteran's claim for special monthly compensation based on 
loss of use of the right foot.  

In January 1999, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
an April 1999 rating action continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran does not have right drop foot, extremely 
unfavorable ankylosis of the right knee, complete ankylosis 
of two major joints of an extremity, or shortening of the 
right leg, and he has not demonstrated that the remaining 
function in the right foot would be accomplished equally well 
with an amputation stump with prosthesis.


CONCLUSION OF LAW

Special monthly compensation based on the loss of use of the 
right foot is not warranted.  38 U.S.C.A. §§ 1114(k), 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 4.63 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is also satisfied that all relevant facts for the 
veteran's claims have been properly developed and that no 
further assistance is required in order to comply with the 
duty to assist mandated in 38 U.S.C.A. § 5107.  

The veteran injured his lower extremities when a howitzer 
shell exploded prematurely during a training exercise in 
April 1944.  His service connected disabilities include:  
residuals of a gunshot wound to the right foot, with 
amputation of 3/4 of the distal phalanx of the right great toe, 
evaluated as 20 percent disabling; and scar of the anterior 
aspect of the right leg, currently evaluated as 10 percent 
disabling.

The veteran contends that he is entitled to special monthly 
compensation based on loss of use of the right foot under 
38 U.S.C.A. § 1114(k) (West 1991).  To demonstrate loss of 
use of a foot, the evidence must show that no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination must be made on the basis of the actual 
remaining function of the foot, i.e., whether the acts of 
balance and propulsion, etc. could be accomplished equally 
well by an amputation stump with prosthesis.  38 C.F.R. § 
4.63 (1999).  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of three and 
a half inches or more will be taken as loss of use of the 
hand or foot involved.  38 C.F.R. § 4.63(a) (1999).  Complete 
paralysis of the external popliteal nerve (common peroneal) 
and consequent foot drop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as loss of use of the 
foot.  38 C.F.R. 4.63(b) (1999).

A VA examination was conducted in August 1996.  The veteran 
reported that he walked with a limp and had chronic leg pain.  
He stated that in recent years he had experienced increased 
trouble walking, and had been told he had a right foot drop 
which resulted in his occasionally catching his toes when 
walking long distances.  On examination, he ambulated with a 
significantly antalgic gait, using a cane.  He had a reduced 
stance phase on his right lower extremity and also just 
barely cleared his toes with swing through on the right side.  
The veteran also ambulated with a slightly forward flexed 
trunk posture with slight knee flexion bilaterally.  There 
was obvious marked deformity of his right second toe with an 
apparent fracture/dislocation at the proximal interphalangeal 
joint resulting in a medial deviation of the distal portion 
of the digit.  There was significant sensory loss in the L5 
distribution of the right lower extremity.  Quadriceps 
strength was 4/5, hamstring strength was 4-, ankle 
dorsiflexion strength was 4-, and ankle plantar flexors 
strength was 3+.  The veteran was unable to stand on his 
toes.  There was 10 degrees of active ankle dorsiflexion and 
15 degrees of ankle plantar flexion.  There was no 
significant active movement of the great toe on the right 
side.  Deep tendon reflexes were 2+ at the quadriceps and 
trace at the triceps surae.  Knee flexor motion was from -2 
degrees to 120 degrees.  

The most recent VA examination was conducted in March 1999.  
The examiner stated that there was deformity of the great and 
second toes of the right foot, but that the wounds to these 
digits were completely healed.  There was good sensation to 
the feet.  The veteran ambulated with a crutch, and there was 
markedly limited motion of the ankle and foot.  The examiner 
stated that there was not a foot drop, and that the veteran 
was able to dorsiflex the ankle somewhat.  Dorsiflexion was 
accomplished to 0 degrees and plantar flexion to 20 degrees.  
Inversion and eversion of the ankle was nil, but the veteran 
was able to ambulate with use of a cane.  The examiner stated 
that under no circumstances would he consider a prosthesis to 
be superior in functional ability to the veteran's present 
foot.

The Board concludes that entitlement to special monthly 
compensation based on the loss of use of the right foot has 
not been established.  First, it is duly noted that the 
veteran sustained significant disability from the shell 
fragment wound he incurred in service, including partial loss 
of dorsiflexion and plantar flexion of the right foot.  
Nonetheless, current clinical findings do not show that he 
has lost the use of his right foot such that the acts of 
balance and propulsion would be accomplished equally well by 
an amputation stump with prosthesis.  In fact, the current 
examiner specifically concluded the opposite.  Furthermore, 
it is not shown that the veteran has actual drop foot (and 
complete paralysis of the common peroneal nerve has not been 
diagnosed), or extremely unfavorable ankylosis of the knee, 
complete ankylosis of two major joints of an extremity, or 
shortening of the right lower extremity.  The veteran clearly 
is not able to ambulate far; and when he walks, it has been 
noted that he does so with an antalgic gait.  Additionally, 
he utilizes a cane or crutch for ambulation.  However, these 
findings are not sufficient to establish loss of use of a 
foot under any of the relevant regulations.  Therefore, the 
Board concludes that the preponderance of the evidence is 
against the claim for special monthly compensation based on 
the loss of use of the right foot.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

